Title: From John Adams to Elbridge Gerry, 6 July 1785
From: Adams, John
To: Gerry, Elbridge


          
            My dear Friend
            Grosvenor Square Westminster July 6. 1785
          
          The inclosed Letters I Sent to Mr Jay in Cypher, but as the Conversations with the King and Queen have been reported by Lord Carmarthen and the Lord and Ladies in waiting on the Queen, and are become generally known, there is no longer a Necessity of so much mystery, yet you must be Sensible of the Delicacy of the Subject, and therefore communicate them with Discretion and in Confidence. if Mr Jay Should not have recd the Originals in Cypher you may communicate deliver these to him when you see him but I make no doubt he will receive them.
          The Dispositions of the Ministry, are either very deceitful or very good, but they are watched and embarrassed by oppositions of various Parties, that it will at least be long before they venture on any Thing decisive. They may do Something to the Purpose sooner than I expect, but I see no present hope. I am much afraid there will be a necessity that the People of all the States Should follow the Example at Faneuil Hall But it cannot be too earnestly recommended to them to consider Persons and Property as Sacred. There is no Necessity of violating either. Petitions of the People to their Assemblies and Instructions from them to Congress will be Sufficient for all good Purposes.
          With great Esteem, your Friend & Servant
          
            John Adams
          
        